                     Case: 3:19-cv-00425-slc Document #: 3
                                                         2 Filed: 06/03/19
                                                                  05/24/19 Page 1 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                    Western District
                                                  __________ DistrictofofWisconsin
                                                                         __________

                    ZACHARY DISAVLO
                                                                     )
                                                                     )
                             Plaintiff
                                                                     )
                                v.                                   )       Civil Action No. 19-cv-425
               CRM US, INC. d/b/a INSPIRO                            )
                                                                     )
                            Defendant
                                                                     )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CRM US, Inc. d/b/a Inspiro
                                         301 S Bedford St, Ste 1
                                         Madison, WI 53703




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Hawks Quindel, S.C.
                                         David C. Zoeller
                                         Caitlin M. Madden
                                         P.O. Box 2155
                                         Madison, WI 53701-2155


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:        5/24/2019                                                                    s/ J. Titak
                                                                                          Signature of Clerk or Deputy Clerk
Case: 3:19-cv-00425-slc Document #: 3 Filed: 06/03/19 Page 2 of 2
